Citation Nr: 9926824	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  99-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1967 
to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
increased evaluations for tinnitus and bilateral hearing 
loss.  The veteran failed to report for a personal hearing 
that had been scheduled to be held at the Board in 
Washington, DC in August 1999; furthermore, he did not 
request that it be rescheduled.  See 38 C.F.R. § 20.704(d) 
(1998).  The Board, therefore, will proceed as though the 
hearing request38 C.F.R. §  had been withdrawn.  Id. 

Preliminary review indicates that the issue of the veteran's 
entitlement to an increased evaluation for bilateral hearing 
loss is not yet ready for appellate disposition.  
Accordingly, it will be addressed in greater detail in the 
Remand section of this decision.

FINDING OF FACT

The veteran's tinnitus is productive of persistent ringing as 
a symptom of head injury, concussion or acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
tinnitus should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.10 (1998).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (1998).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Tinnitus is evaluated as 10 percent disabling if 
characterized as persistent and as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  There is no higher evaluation available under 
this code.

At his February 1999 VA compensation examination, the veteran 
complained of tinnitus beginning in the 1970s, described as a 
high-pitched buzzing sound.  It is constant, bilateral, and 
bothersome when he is trying to sleep.  The Board finds the 
veteran to be fully credible with regard to his complaints of 
constant tinnitus.  However, the currently assigned 10 
percent rating is the highest available under Diagnostic Code 
6260, and no other Diagnostic Code is applicable for the 
veteran's tinnitus under the facts of this case.


ORDER

An increased evaluation for tinnitus is denied.


REMAND

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (1998).  Evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  In order to evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The veteran submitted a report of an audiological evaluation 
performed in December 1998.  This evaluation is not certified 
for rating purposes.  In the frequencies of 1000, 2000, 3000 
and 4000 Hertz respectively, the veteran had pure tone 
thresholds of 5, 5, 35 and 70 in the right ear, and 10, 10, 
60 and 75 in the left ear.  His pure tone threshold averages 
were not calculated by the examiner, but would come to 29 in 
the right and 39 in the left.  Three speech recognition 
scores were noted, with the lowest being 82 in the right and 
72 in the left.  Inserting these scores into Table VI and 
Table VII, set forth at 38 C.F.R. § 4.85, results in 
disability levels of Level III in the right and Level IV in 
the left.  This translates into a 10 percent evaluation.

At the February 1999 VA examination, pure tone threshold 
averages were 29 in the right and 38 in the left, and speech 
recognition scores were 84 in the right and 92 in the left.  
These figures produce disability levels of Level II in the 
right and Level I in the left.  This translates into a 
noncompensable evaluation.

Although the December 1998 audiological evaluation was not 
certified for rating purposes, it does raise question as to 
whether the veteran's hearing disability is greater than as 
exhibited on the February 1999 examination.  In addition, 
this record reveals that the veteran has obtained treatment 
for hearing loss through the Mt. Vernon VA Medical Center 
(VAMC).

In light of the foregoing, this claim is REMANDED for the 
following further development:

1.  The RO should obtain all records of 
treatment for hearing loss from the Mt. 
Vernon VAMC, or any other VA medical 
facility where the veteran has obtained 
treatment for hearing loss.  All records 
should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
VA audiological examination for rating 
purposes.  Pure tone threshold averages 
should be calculated and speech 
recognition testing should be performed.  
A report of the examination should be 
associated with the claims file.

3.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for service-
connected hearing loss, affording 
reasonable doubt to the veteran.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and be provided the appropriate 
period of time in which to respond 
thereto.  The case should then be 
returned to the Board.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

